United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3046
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska
Colleen R. Anson,                       *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 9, 2004

                                  Filed: April 12, 2004
                                   ___________

Before RILEY, McMILLIAN and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Colleen R. Anson appeals from a final order entered in the District Court1 for
the District of Nebraska upon a jury verdict finding her guilty of conspiracy to
commit bank larceny and sentencing her to 12 months imprisonment, 3 years
supervised release, restitution in the amount of $20, 540.59, and a special assessment
of $100.00. For reversal Anson argues that the district court erred in permitting the


      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
government to cross-examine her about two incidents, admitting into evidence a
summary exhibit, and sentencing her on the basis of an amount of loss greater than
that attributed to her co-conspirators. For the reasons discussed below, we affirm the
order of the district court.

      The district court had jurisdiction over this criminal prosecution under 18
U.S.C. § 3231. The court of appeals has jurisdiction over the appeal under 28 U.S.C.
§ 1291 and 18 U.S.C. § 3742(a). Anson filed a timely notice of appeal under Fed. R.
App. P. 4(b).

       Anson was the manager of a branch bank located in a supermarket in Papillion,
Nebraska. She was often the only teller on duty. According to the government’s
theory of the case, in late 2001 Anson persuaded a customer of the bank, Stephanie
Ashe, to participate in a staged robbery of the bank. Anson told Ashe about the
location of surveillance cameras, that she would delay reporting the robbery, that she
would move the bank surveillance camera that overlooked the bank counter, and that
she would identify the “bait bills” and the best time for the robbery. Ashe recruited
a co-worker, John McDonald, to pose as the robber.

       Ashe and McDonald bought a disguise for McDonald, and Ashe drove
McDonald to the bank on February 9, 2002. Ashe had called Anson to tell her they
were coming. McDonald entered the supermarket through the south doors (Anson
had told them that there were no surveillance cameras at that entrance). McDonald
approached the bank and stood in front of the gate area (and not in front of the bank
counter), handed Anson a bag, and demanded money. Anson put $5,547.00 in the
bag, including several “bait bills” that she had paperclipped together, but no “dye
pack.” Anson did not activate the bank’s silent alarm during the robbery.

     Investigation revealed that Anson had repositioned one of the bank surveillance
cameras several days before the robbery. As repositioned, the bank surveillance

                                         -2-
camera did not cover the area where McDonald stood during the robbery. An audit
conducted by bank officials after the robbery disclosed that $20,540.59 was missing
from the teller drawer. The $5,547.00 was to be divided four ways, but Ashe only
took about $500.00 and Anson did not receive any of the money. About a week later,
McDonald left Nebraska and traveled around for a couple of months. He returned to
Nebraska and turned himself in to authorities.

       A federal grand jury indicted Anson, Ashe and McDonald, charging them with
conspiracy to commit bank larceny and bank larceny. Ashe and McDonald pleaded
guilty and testified for the government pursuant to cooperation agreements. At trial,
Anson testified in her own defense and denied any involvement in the robbery.
Anson also denied having ever been accused of stealing from her employer (other
than this robbery) and, over defense objections, the government cross-examined her
about two prior incidents-- withdrawing funds from a bank customer’s account
without authorization and embezzling bank funds. A bank official testified about the
bank audit and the $20,540.59 found to be missing from the teller drawer, as noted
in a summary of transactions (Ex. 6). After a three-day trial, the jury found her guilty
of conspiracy but not bank larceny.

       At sentencing Anson objected to the total amount of loss ($20,540.59)
attributed to her in the presentencing report. The district court denied the objection
and sentenced her to 12 months imprisonment, 3 years supervised release, restitution
in the amount of $20,540.59, and a special assessment of $100.00. This appeal
followed.

      First, Anson argues that the district court abused its discretion in permitting the
government to cross-examine her about withdrawing funds without authorization
from a bank customer’s account and embezzling bank funds. She argues that the
incident involving the customer account did not involve her employer and that the
bank did not investigate the embezzlement until after her employment ended and that

                                          -3-
she was never actually accused of embezzling this money. Anson argues that the
government’s cross-examination improperly tried to show that she was a thief, rather
than to impeach her credibility.

       We find no abuse of discretion. As noted by the district court, Anson had
opened the door to cross-examination about these prior incidents in order to impeach
her credibility, pursuant to Fed. R. Evid. 608(b), when she denied having ever been
accused of stealing from her employer (other than the charged offense). Rule 608(b)
permits cross-examination about specific bad acts that have not resulted in felony
convictions if those acts concern the witness’s credibility, but forbids the introduction
of extrinsic evidence to prove the specific bad acts occurred.

        Anson next argues that the district court abused its discretion in admitting into
evidence the bank audit sheet as a business record pursuant to Fed. R. Evid. 803(6)
without proper foundation. The bank audit sheet showed that $20,540.59 was
missing, not just the $5,547.00 Anson handed over to McDonald during the robbery.
We find no abuse of discretion. The bank audit sheet was admitted as a summary
exhibit pursuant to Fed. R. Evid. 1006. Bank vice-president Susan Fleetwood
testified that she was responsible for the oversight of accounting and operations of
the bank and its branches. After being informed about the robbery, she reviewed all
the transactions conducted by Anson at the bank that day. The review (a “teller cash
reconciliation”) was done the day after the robbery and was summarized as the bank
audit sheet. E.g., United States v. Wainwright, 351 F.3d 816, 820 (8th Cir. 2003).

       Anson next argues that the district court erred in increasing her offense level
by 4 levels based on a loss of $20,540.59 (more than $10,000 but less than $30,000
pursuant to U.S.S.G. § 2B1.1(b)(1)(C)). Anson argues that her co-conspirators Ashe
and McDonald were assessed only a 2-level increase for a loss of $5,547.00 (more
than $5,000 but less than $10,000 pursuant to U.S.S.G. § 2B1.1(b)(1)(B)). Anson
argues that the district court misapplied the sentencing guidelines by assessing a

                                          -4-
different amount of loss for defendants involved in the same conspiracy. She argues
that the district court should resentence her on the basis of the same amount of loss
as her co-conspirators. We do not agree. The 4-level increase was based on evidence
which showed that Anson was responsible for a loss of $20,540.59.

      Accordingly, the order of the district court is affirmed.
                      ______________________________




                                         -5-